PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of
:
Misfeldt			     	                 :				    
	
Application No.  16/057,752
:	DECISION ON PETITION
Filed:   August 7, 2018
:
Attorney Docket No. FLYTP002.C1

This is a decision on the renewed petition to withdraw the holding of abandonment under 37 CFR 1.181(a), filed on August 2, 2021.

The petition is dismissed. 

Within two months of the mailing date of this decision, petitioner may file r a renewed petition to withdraw the holding of abandonment or file a petition under 37 CFR 1.137(a) as explained below.  Extensions of time under 37 CFR 1.136(a) are not available.

This application was held abandoned July 15, 2020, after no reply was received to the non-final Office action mailed on April 14, 2020, which set forth a shortened statutory period for reply of three months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available.  No response was received within the allowable period and the application became abandoned on July 15, 2020.  A Notice of Abandonment was mailed December 22, 2020.   Petitioner maintains that the notice of April 14, 2020, was not received.

When, as in this case petitioner is arguing that an Office communication was not received, petitioner must establish non-receipt of the Office communication in accordance with section 711.03(c) of the Manual of Patent Examining Procedure (MPEP) that requires the following:

The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response. 
Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required. 
A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question. 
Petitioner has not made the evidentiary showing specified above. It is noted that petitioner provides a copy of the screenshots of the practitioner’s “personal Google Calendar for the period between April 14, 2020….to July 14, 2020…” The screenshots are illegible, however, and do not permit the Office to examine the entries so as to determine if petitioner has satisfied the evidentiary burden prescribed by MPEP 711.03(c) noted above. Applicant may consider filing an appendix to the screenshots that list the calendar items that are noted thereon.  
   
Alternatively, petitioner may revive the application based on unintentional abandonment under 37 CFR 1.137(a).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply to the non-final Office action, the required petition fee of $525.00 for a micro-entity entity, and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS WEB

Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET